DISSENTING- OPINION.
WOODSON, J.
While I dissent from the opinion of the majority of my learned associates, yet I believe the.judgment should be reversed and remanded for the following reasons:
Was it not for section 14 of the Bill of Eights, I would say that the article published of and concern*340ing the respondent was not libelous; since, however, that section provides that in all libel suits, the jury shall be the judges of both the law and the facts, which in my opinion is unwise, as I think this case shows, nevertheless, I believe it is controlling herein.
I venture the assertion that there is not an intelligent man in this State, to whom, after reading the article upon which this action is based, it would ever occur, that the defendant ever intended to libel Mr. Houston, without its meaning is shown to he different from what it purports upon its face to convey, by the introduction of parol evidence showing its connection with the existence of some extrinsic fact; that the jury may consider the two together is no longer an open question in this State, with which, as a rule, I have no fault to find, for the reason that all contracts and printed matter should be read and interpreted in the light of their surroundings, which in ordinary actions is confined by the courts within reasonable bounds, but not so in libel cases. Under this section of the Bill of Rights the jury are given an unlimited roaming commission, to read any and all articles published of and concerning a person, however innocent within itself, in the light of any other fact or circumstance that may exist and which perhaps the publisher never heard or thought of at the time of the publication. But in a libel suit that fact is of no importance whatever, for the simple reason that if there be a single person living on the face of the wide world who knew of that other fact, and who happened to read the publication and who came to the conclusion in his own mind rightfully or wrongfully that the article sued on referred to said fact, and testified that by reading the article in the light of .said fact he understood the article to mean, and that it charged the person with some libelous matter, then a case is made for the jury, to find for the plaintiff, and that, too, upon perhaps the wildest speculation.
*341In my opinion, tlie case at bar bas no solid foundation upon wbicb to rest, except tbe fancy of tbe jury.
In an ordinary action that condition conld be lawfully controlled by tbe conrt, bnt under tbe Constitution, if we give it effect, tbe jury bas that exclusive power, wbicb in my opinion, as previously stated, is unwise and unjust; but as I see my duty I bave no authority to annul that provision of tbe Bill of Rights.
Because of this unjust provision, tbe courts of this country and those of England bave arrogated unto themselves tbe authority to nullify that and similar constitutional provisions, upon tbe theory, I suppose, that tbe ends of justice justify tbe means; but I bave never been able to reconcile my ideas of official duty with tbe idea that this court bas any authority to enact statutes or adopt constitutional provisions, or to repeal tbe one or abrogate tbe other by construction, wbicb tbe people of tbe State, in legal and solemn form, bave enacted or adopted.
However, the amount of tbe verdict shows conclusively to my mind such passion and prejudice on tbe part of tbe jury, that it must also bave influenced them in finding upon tbe merits of tbe case; and it seems to me that if there ever was a case where tbe court should exercise its right to grant a new trial upon tbe ground of passion and prejudice on tbe part of tbe jury, this case is that one.
I am, therefore, of the opinion that tbe judgment should be reversed and tbe cause remanded for a new trial.